Citation Nr: 0025318	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for left (major) shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1980 to October 
1992.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision, in 
which the San Juan, Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
a disability rating in excess of 20 percent for left shoulder 
disability.


REMAND

The appellant contends that symptomatology associated with 
his left shoulder disability warrants an evaluation in excess 
of the currently assigned 20 percent rating.  In this 
respect, he complains of pain and tenderness with decreased 
sensation in his fingers.  His allegations and the evidence 
of record, when viewed in the light most favorable to his 
claim, are sufficient to "well ground" his claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  As 
such, VA has a duty to assist him in the development of his 
claim.  Morton v. West, 12 Vet. App. 477, 486 (1999); 
38 U.S.C.A. § 5107(a) (West 1991).

In August 1999, the appellant underwent VA joints examination 
without benefit of review of the claims folder.  At this 
time, he reported a recent history of private orthopedic 
treatment which included a steroid injection in June 1999.  
His claims folder included results from a February 1993 VA x- 
ray examination which was negative for evidence of 
degenerative joint disease.  There was also an April 1995 
private examination report which noted magnetic resonance 
imaging (MRI) findings of a partial tear of the rotator cuff 
as well as future scheduling for electromyogram (EMG), nerve 
conduction studies and a possible open acromioplasty.  He was 
given diagnoses of status post-surgery to the left shoulder 
and degenerative joint disease, but no rationale or x- ray 
examination results were provided to support the diagnosis of 
degenerative joint disease.

Upon review of the record, the Board notes that it does not 
appear that the RO has attempted to obtain records relative 
to the appellant's known private treatment since 1995.  These 
records, which may be pertinent to the proper adjudication of 
the claim, should be obtained before this case is decided.  
See Littke v. Derwinski, 1 Vet. App. 90 (1991) (VA has duty 
to obtain relevant records from a private medical 
examination).  Furthermore, as the August 1999 VA joints 
examination did not reflect review of the claims folder, to 
include the known pertinent private clinical records, or 
provide rationale for the diagnosis of degenerative joint 
disease of the left shoulder, the examination report is 
inadequate for rating purposes.  Hampton v. Gober, 10 Vet. 
App. 481, 483 (1997); Hayes v. Brown, 9 Vet. App. 67, 73 
(1996).  This examination also is inadequate for rating 
purposes because report reflects answers to specific 
questions to which the Board does not have access and hence, 
there is information contained in the answers that can only 
be interpreted by reference to the questions.  Since the 
Board does not have access to the specific questions, it is 
impossible to fully interpret the findings from this VA 
examination. On remand, the RO should obtain a comprehensive 
report of the August 1999 VA joints examination, to include 
the questions to which the examiner was responding, and 
moreover, the RO should ensure that the reports of the new VA 
orthopedic examination ordered by this remand is fully 
compliant in this regard as well.

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain all of the 
appellant's medical records of treatment from Hato 
Rey Orthopedic Associates, to include all 
pertinent studies such as MRI, EMG and nerve 
conduction findings, since approximately April 
1995.  The RO should also request the appellant to 
identify any other private medical treatment 
records which may be pertinent to his claim on 
appeal, to include the physician who performed the 
steroid injection in June 1999.  The RO should 
then take the necessary steps to obtain all these 
records.

2.  The RO should take the necessary steps to 
obtain the appellant's VA clinical records, to 
include inpatient and outpatient treatment 
records, since March 1992.

3.  The RO should obtain a comprehensive report of 
the August 1999 VA joints examination, 
specifically, the RO should obtain the report 
containing the specific questions that prompted 
the examiner's responses in the original 
examination report, as noted above.  All reports 
received should be associated with the claims 
folder.

4.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

5.  Following the receipt of any additional 
records, the appellant should be afforded a VA 
orthopedic examination for the purpose of 
determining the current nature and severity of 
his left shoulder disability.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examining 
physician in conjunction with the requested 
examination.  The examiner should indicate in 
his/her report whether the claims folder was 
provided in conjunction with the examination 
and reviewed in its entirety, and, in the 
event the examination is conducted by 
responding to a series of questions from an 
examination guide, the examiner and the RO 
should ensure that all reports, to include the 
question guide, is associated with the claims 
folder.  All appropriate diagnostic tests and 
studies deemed necessary by the examiner to 
render the opinions requested, and to assess 
the severity of this disability, to include 
neurological testing and x-rays, should be 
conducted.  All pertinent symptomatology and 
medical findings should be reported in detail 
based on the clinical findings found on 
examination and the medical history of this 
disability as described by the medical records 
in the claims folder.  In this regard, the 
physician should be specifically requested to 
proffer an opinion as to the specific extent 
and severity of the left shoulder disability, 
to include a complete and detailed discussion 
of all functional limitations associated with 
the condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief of 
pain, functional restrictions from pain on 
motion, and the effect the disability has upon 
daily activities.

In that the examination is to be conducted for 
compensation rather than for treatment 
purposes, the physician should be advised to 
address the functional impairment of the 
appellant's left shoulder disability in 
correlation with the applicable 
musculoskeletal and arthritis diagnostic 
criteria set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  The 
physician should address the degree of 
severity and medical findings that 
specifically correspond to the criteria listed 
in the Rating Schedule for traumatic 
arthritis, limitation of motion, etc., and any 
other related musculoskeletal impairment 
pursuant to the applicable diagnostic codes 
found under 38 C.F.R. § 4.71a, as well as for 
any existing neurological impairment, as is 
appropriate based on the medical findings.  
The examiner must conduct range of motion 
(ROM) testing, and should report the exact ROM 
of the left shoulder.  The ROM results should 
be set forth in degrees, and the report should 
include information as to what is considered 
"normal" range of motion in passive and 
active motions.  The examiner should further 
address the extent of functional impairment 
attributable to any reported pain.  Moreover, 
in accordance with DeLuca, the examination 
report must cover any weakened movement, 
including weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain of 
use, and provide an opinion as to how these 
factors result in any limitation of motion 
and/or function.  If the appellant describes 
flare-ups of pain, the examiner should offer 
an opinion as to whether there would be 
additional limits on functional ability during 
flare-ups, and if feasible, express this in 
terms of additional degrees of limitation of 
motion during the flare-ups.  The examiner 
should provide complete rationale for all 
conclusions reached.

6.  The appellant should be given adequate notice 
of the requested examination which includes 
advising him of the consequences of failure to 
report for an examination.  If he fails to report 
for an examination, this should be noted in the 
claims folder and a copy of notification(s) of the 
examination should be associated with the claims 
folder.

7.  Following the completion of the above, the RO 
should readjudicate the claim for an increased 
rating for left shoulder disability.  In so doing, 
the RO should give consideration to all relevant 
schedular criteria, to include 38 C.F.R. §§ 4.40 
and 4.45, Diagnostic Codes 5003 (arthritis) and 
5019 (bursitis), and the legal holdings germane to 
this appeal, specifically, VAOPGCPREC 9-98 (August 
14, 1998) and the holding in DeLuca.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


